Dismissed and Memorandum Opinion filed November 19,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00710-CV
____________
 
RONALD PINGOR, Appellant
 
V.
 
MELISSA G. FERTEL, Appellee
 

 
On Appeal from the 312th District Court
Harris County, Texas
Trial Court Cause No. 2008-76238
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed July 29, 2009.  The
notice of appeal was filed on August 6, 2009.  To date, our records show that
appellant has neither established indigence nor paid the $175.00 appellate
filing fee.  See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon 2005) (same). 
After being given the requisite notice that this appeal was
subject to dismissal, appellant has not paid the filing fee in accordance with
our order of October 1, 2009. See Tex. R. App. P. 42.3(c) (allowing involuntary
dismissal of case because appellant has failed to comply with notice from clerk
requiring response or other action within specified time).
Accordingly, the appeal is ordered dismissed.  
 
PER CURIAM
 
 
 
Panel consists of Justices
Yates, Frost, and Brown.